       Case 1:20-cv-00120-LEK-DJS Document 15 Filed 09/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

RAJNI GANDHI,

                              Plaintiff,

       -against-                                            1:20-CV-0120 (LEK/DJS)

NYS UNIFIED COURT SYSTEM, et al.,

                        Defendants.
___________________________________

                                   DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Rajni Gandhi brings this pro se action against the New York State Unified Court

System (“UCS”), Chief Clerk Anthony Mancino, Deputy Chief Clerk Laureen Lee, and District

Executive Beth Diebel (collectively, “Defendants”). Plaintiff commenced this action on February

4, 2020, Dkt. No. 1 (“Complaint”), and filed a motion for leave to proceed in forma pauperis,

Dkt. No. 2 (“IFP Application”) and a motion to appoint counsel, Dkt. No. 3 (“Motion for

Counsel”).

       On March 11, 2020, the Hon. Daniel J. Stewart, United States Magistrate Judge, granted

Plaintiff’s IFP Application. Dkt. No. 6. Also on March 11, 2020, Judge Stewart recommended

that Plaintiff’s Title VII, Age Discrimination in Employment Act (“ADEA”), and Americans

with Disabilities Act (“ADA”) claims be dismissed with prejudice and that the remainder of

Plaintiff’s Complaint be dismissed under Rules 8 and 10 of the Federal Rules of Civil Procedure

with leave to re-plead. Dkt. No. 7. Judge Stewart also denied Plaintiff’s Motion for Counsel. Id.

       On April 24, 2020, Plaintiff filed an amended complaint, Dkt. No. 10 (“Amended

Complaint”), and a renewed motion to appoint counsel, Dkt. No. 11 (“Second Motion for
       Case 1:20-cv-00120-LEK-DJS Document 15 Filed 09/23/20 Page 2 of 6




Counsel”). On May 5, 2020, this Court adopted Judge Stewart’s report-recommendation and

referred the Amended Complaint to Judge Stewart for review. See Dkt. No. 12.

       On June 24, 2020, Judge Stewart recommended: (1) that Plaintiff’s Title VII claim

against UCS be permitted to proceed; (2) that all of Plaintiff’s other claims against UCS be

dismissed with prejudice on the basis of Eleventh Amendment immunity; (3) that Plaintiff’s due

process and wrongful termination claims against the individual defendants be permitted to

proceed; (4) that Plaintiff’s New York State Human Rights Law (“NYSHRL”) disability

discrimination claims against the individual defendants be permitted to proceed; (5) that

Plaintiff’s stigma-plus, slander, and defamation claims against the individual defendants be

permitted to proceed; (6) that Plaintiff’s NYSHRL retaliation claims against the individual

defendants be permitted to proceed; (7) that Plaintiff’s First Amendment retaliation claims

against the individual defendants be permitted to proceed; (8) that Plaintiff’s NYSHRL religious

discrimination claims against the individual defendants be permitted to proceed; (9) that

Plaintiff’s Fourteenth Amendment equal protection claim against the individual defendants be

permitted to proceed; and (10) that Plaintiff’s equal protection claim under the New York State

Constitution be dismissed. See Dkt. No. 14 (“Report-Recommendation”). Plaintiff did not file

objections to the Report-Recommendation. Docket.

       For the reasons that follow, the Court adopts the Report-Recommendation in its entirety.

II.    BACKGROUND

       A. Plaintiff’s Factual Allegations

       Plaintiff’s factual allegations are summarized in the Report-Recommendation, familiarity

with which is assumed. See R. & R. at 5–8. For convenience, the Court summarizes them here.


                                                2
       Case 1:20-cv-00120-LEK-DJS Document 15 Filed 09/23/20 Page 3 of 6




        Plaintiff worked for UCS as a Senior Court Office Assistant from April 12, 2001 until

being terminated on January 7, 2019. Am. Compl. at 4. In August 2017, Plaintiff developed pain

while filing documents and informed Plaintiff’s supervisor at the time, Lee. Id. at 5. Lee told

Plaintiff to obtain a doctor’s note and to seek assistance from coworkers. Id. Plaintiff alleges that

she complied with these requests. Id. During an October 2017 meeting at which Diebel and

Mancino were present, Plaintiff was issued a verbal warning for “behaving like a supervisor by

seeking assistance from [] coworkers for filing.” Id. Plaintiff alleges that UCS managers began

keeping a log of the files Plaintiff requested. Id.

        On January 7, 2019, Plaintiff and a union representative met with Lee, Diebel, and

Mancino. Id. at 4. Diebel stated that Plaintiff was terminated. Id.

        B. The Report-Recommendation

                1. Plaintiff’s Claims against UCS

        In the Report-Recommendation, Judge Stewart allowed Plaintiff’s Title VII claim against

UCS to proceed, citing Supreme Court precedent that recognizes that Congress intended to

abrogate states’ sovereign immunity under Title VII. See R. & R. at 8–9 (citing Fitzpatrick v.

Bitzer, 427 U.S. 445, 449 n.2 (1976)). However, Judge Stewart recommended dismissal of

Plaintiff’s other claims against UCS under the doctrine of sovereign immunity. See R. & R. at 9.

                2. Plaintiff’s Claims against the Individual Defendants

        The Report-Recommendation permitted Plaintiff’s due process and wrongful termination

claims against the individual defendants to proceed. See R. & R. at 10. It also allowed Plaintiff’s

claims for disability discrimination under the NYSHRL to move forward. Id. at 11. Next, the

Report-Recommendation recommended that Plaintiff’s stigma-plus claim under 42 U.S.C. §


                                                      3
       Case 1:20-cv-00120-LEK-DJS Document 15 Filed 09/23/20 Page 4 of 6




1983 and state law slander and defamation claims be permitted to proceed. Id. at 11. Judge

Stewart then decided that Plaintiff’s NYSHRL religious discrimination claim can proceed

because she alleged she was terminated after requesting time off for religious purposes. Id. at 12.

Judge Stewart also advanced Plaintiff’s First Amendment retaliation claim, id., and Plaintiff’s

NYSHRL religious discrimination claim, id. at 12–13. As for Plaintiff’s equal protection claims,

Judge Stewart recommended dismissal of her New York State Constitution claim because an

alternative remedy exists: Plaintiff’s Fourteenth Amendment equal protection claim, which was

recommended to proceed. Id. at 13–14.

       Judge Stewart next turned to Plaintiff’s Second Motion for Counsel, recommending

denial because it is not yet clear whether Plaintiff’s claims are supported by evidence and

therefore substantive. Id. at 15.

III.   STANDARD OF REVIEW

       A. Review Under § 1915

       Where, as here, a plaintiff proceeds IFP, “the court shall dismiss the case at any time” if

the action: “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted;

or (iii) seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B). Thus, even if a plaintiff is eligible to proceed IFP, it is the court’s responsibility to

determine whether the plaintiff may properly maintain the complaint. See id.

       When a plaintiff proceeds pro se, “the court must construe his submissions liberally and

interpret them to raise the strongest arguments that they suggest.” Kirkland v. Cablevision Sys.,

760 F.3d 223, 224 (2d Cir. 2014) (per curiam) (internal quotation marks omitted).




                                                   4
       Case 1:20-cv-00120-LEK-DJS Document 15 Filed 09/23/20 Page 5 of 6




       B. Review of a Report-Recommendation

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); see also L.R. 72.1(c). A court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). However, if no

objections are made, or if an objection is general, conclusory, perfunctory, or a mere reiteration

of an argument made to the magistrate judge, a district court need review that aspect of a report-

recommendation only for clear error. See Barnes v. Prack, No. 11-CV-857, 2013 WL 1121353, at

*1 (N.D.N.Y. Mar. 18, 2013); see also Demuth v. Cutting, No. 18-CV-789, 2020 WL 950229, at

*2 (N.D.N.Y. Feb. 27, 2020) (Kahn, J.). “A [district] judge . . . may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” § 636(b).

IV.    DISCUSSION

       Plaintiff did not file objections to the Report-Recommendation. See Docket.

Consequently, the Court reviews the Report-Recommendation for clear error and finds none.

Therefore, the Court adopts the Report-Recommendation in its entirety.

V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that the Report-Recommendation (Dkt. No. 14) is APPROVED and

ADOPTED in its entirety. The following claims asserted against defendants Diebel, Mancino,

and Lee SURVIVE sua sponte review and require a response: (1) Plaintiff’s due process and

wrongful termination claims; (2) Plaintiff’s NYSHRL disability discrimination claims; (3)


                                                 5
       Case 1:20-cv-00120-LEK-DJS Document 15 Filed 09/23/20 Page 6 of 6




Plaintiff’s stigma-plus, slander, and defamation claims; (4) Plaintiff’s NYSHRL and First

Amendment retaliation claims; (5) Plaintiff’s NYSHRL religious discrimination claims; and (6)

Plaintiff’s Fourteenth Amendment equal protection claims. Plaintiff’s New York State

Constitution equal protection claims against defendants Diebel, Mancino, and Lee are

DISMISSED. Plaintiff’s Title VII claim against defendant UCS SURVIVES sua sponte review

and requires a response. Plaintiff’s remaining claims against defendant UCS are DISMISSED as

barred by the Eleventh Amendment.

       ORDERED, that the Clerk shall serve a copy of this Decision and Order on all parties in

accordance with the Local Rules.

       IT IS SO ORDERED.


DATED:        September 23, 2020
              Albany, New York




                                               6
